EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 7-9 are cancelled.  Claims 1-6 and 10-12 are pending and under examination. 

Applicant Response After Final
The applicant filed an after final response under the AFCP2.0 reconsideration program on 07/06/2021 (now entered).  
 
Priority
	The instant application claims priority from Korean application KR10-2019-0174204 filed on 12/24/2019.    

Examiner’s Note
Applicant's after final amendments and arguments filed on 07/06/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 07/06/2021 and agreed upon examiner’s amendments (see below regarding claim 12 cancellation).  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Hyunseok Park on 7/23/2021.     

Cancel claim 12.    

Reasons for Allowance
	The prior art does not teach or motivate the method as claimed.  Namely the references do not motivate the step (d) of the instant claims using the composition (the composition for a liquid bath) as described in instant claim 1 and in context of the other steps of the claim to manufacture a spheroid.  

Conclusion
Claims 1-6 and 10-11 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613